Citation Nr: 1547391	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, including degenerative joint and/or disc disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from September 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.  

In July 2014, the Veteran failed to appear for a Travel Board hearing for which she was notified in June 2014.  She has not requested a new hearing or shown good cause for her failure to appear; therefore, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  This case was then remanded for further development in August 2014 and has now returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examination without good cause.

2.  The competent medical and most probative other evidence of record fails to establish that the Veteran's current lumbar spine disorder, to include degenerative joint/disc disease was present in service or manifest to a compensable degree within one year of service discharge.  

3.  As a result of the Veteran's failure to report for VA examination as directed in the Board's August 2014 remand, there is no competent medical, or other evidence that any diagnosed lumbar spine disorder, to include degenerative joint/disc disease is causally or etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in May 2009 and September 2009.

VA has also satisfied its duty to assist the Veteran in the development of her claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  She has also submitted potentially relevant documents and argument in support of her claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's address has changed a number of times during the course of his appeal.  Following multiple attempts to locate and/or verify her most recent address, the AOJ scheduled a VA examination for additional medical opinion concerning the etiology of her previously diagnosed lumbar spine disorder.  However, she failed to appear for it and did not provide a justification for her failure to report, or otherwise indicate a willingness to appear for examination.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

There is no indication that the Veteran did not receive notice of the VA examination and neither she nor her representative has requested that the examination be rescheduled.  While VA has a duty to assist the Veteran in the development of her claim, it is important that she make efforts to assist VA in gathering evidence relevant to her claim, to include reporting for a scheduled VA examination, explaining her inability to report for an examination, or keeping VA apprised of her address.  See Wood v. Derwinksi, 1 Vet. App. 190 (1991).  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with this claim.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran asserts that she developed a back disorder in service from wearing combat boots and as a result of the performance of her duties including physical training, long periods of standing, carrying her weapon, marching, heavy lifting and continuous wear and tear.  See VA Form 21-526 submitted January 13, 2009.  She argues that she has continued to have symptoms since that time for which service connection is warranted.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis (degenerative joint/disc disease) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative joint/disc disease) is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current lumbar spine disability is not warranted.  Service treatment records confirm she was seen for complaints of back pain on multiple occasions during active duty.  At her separation physical in June 1992, she reported recurrent back pain on her Report of Medical History.  However, there was no reference to any lumbar spine abnormalities or impairment of any sort at that time and clinical evaluation of her musculoskeletal system was normal.  See June 1992 Report of Medical Examination.  

There is no indication that the Veteran had a need for continued or ongoing medical care due to any acute lumbar spine symptoms within the first post-service year after service.  The Board has also reviewed the Veteran's claim for service connection, in which she list dates of medical treatment or evaluation for back pain beginning in 2007, 16 years after her separation.  See January 2009 VA Form 21-526.

The earliest relevant medical evidence is found in private clinical records dated in 2007, when she was seen for complaints of low back pain.  See clinical records from A. Chandra, M.D. dated from 2007 to 2008.  Radiological findings showed discogenic and multilevel degenerative changes.  See MRI report from Touchstone Imaging Lewisville dated August 12, 2008; see also correspondence from K. Shelton, M.D. received in May 2009.  These treatment records do not suggest that any low back symptomatology or findings originated during military service and there is no indication that the Veteran related her symptoms to service or any event of service at this time.  As a diagnosis of arthritis, confirmed by X-ray, was not demonstrated until well after one year following her separation from his period active duty, the Veteran does not satisfy the criteria for service connection for a low back disability on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current lumbar joint/disc disease may nonetheless somehow be related to her military service almost two decades earlier.  However there is no evidence linking this condition to service.  Although the Veteran was afforded VA medical examination in April 2010, the Board found the examination inadequate as it appeared the claims folder did not contain service treatment records for the examiner's review, as evidenced by documentation on file in 2009 attesting to the unavailability of such records.  

The record reflects that the RO attempted to reschedule the Veteran for VA examinations in October and December 2010, but there are notations of record that she failed to report.  A December 2010 Report of Contact (VA Form 21-0820), indicated that she was contacted by telephone and that a message was left, but no response was received.  A July 2011 supplemental statement of the case was issued noting her failure to report of examination.

In August 2011 VA received a letter from the Veteran stating that the only VA examination that she had known about was the one she reported to in April 2010.  She related that she had changed her name, and that the zip code VA used was erroneous.  As such, she suggested that her mail may have been re-routed.  She stated that she continued to seek medical attention for her back and that she wanted to continue to prosecute her appeal.  Given the foregoing, the Board found the Veteran had shown good cause for her failure to report for the examinations in 2010.  See August 2014 Board Remand.

Pursuant to the Board's August 2014 remand, the RO attempted to reschedule the Veteran for VA examination in September 2014, but the VA examination notice sent to the Veteran was returned by the U.S. Postal Service as undeliverable.  A January 2015 Report of Contact (VA Form 21-0820), indicated that she was again contacted by telephone and that a recording indicated that no calls were being accepted at that time.  The RO attempted to reschedule the Veteran for VA examination in April 2015, but there is a notation in the record that she failed to report.  

An August 2015 Report of General Information (VA Form 21-0820) reflects that a VA employee spoke with the Veteran in order to verify her mailing address.  She was informed that she had missed two exam requests.  The Veteran indicated she did not receive notice for the examinations and then provided a current mailing address.

The Veteran was then scheduled for VA examination, but failed to report for the scheduled examination in August 2015, and has not stated a reason why she failed to appear, or requested that it be re-scheduled.  Unfortunately, her failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support her claim.  So, as it stands, the record does not contain a competent medical opinion as to whether the Veteran's lumbar degenerative joint/disc disease is related to service.  See Hickson v. West, 12 Vet. App. 247.  

Unfortunately, the evidence of record does not provide any competent basis for holding that the Veteran's current lumbar spine disability was incurred or related to service.  The Board acknowledges the Veteran's contention that her current lumbar spine disability is a result of his military duties and treatment in service.  Her statements purport to provide a nexus opinion between her current disability and her active service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a low back condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how her low back condition was caused are not competent evidence as to a nexus.  

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for a lumbar spine disability, to include degenerative joint/disc disease.  Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for lumbar spine disability is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


